 1   MARIAN A. TONE (SBN 149375)
     THE LAW OFFICES OF MARIAN A. TONE
 2   7660-H Fay Avenue, No. 202
     La Jolla, CA 92037
 3   Telephone: (858) 232-1932
     Email: marian@tonelawoffices.com
 4
     Attorney for Plaintiff Suzanne Rummel, an individual
 5
     FREDRIC D. WOOCHER (SBN 96689)
 6   MICHAEL J. STRUMWASSER (SBN 58413)
     DALE K. LARSON (SBN 266165)
 7   STRUMWASSER & WOOCHER LLP
     10940 Wilshire Boulevard, Suite 2000
 8   Los Angeles, California 90024
     Telephone: (310) 576-1233
 9   Facsimile: (310) 319-0156
     E-mail: fwoocher@strumwooch.com
10
     ROBERT A. PRATT (SBN 137704)
11   KATHRYN W. LONDENBERG (SBN 278390)
     OFFICE OF LEGISLATIVE COUNSEL
12   925 L Street, Suite 900
     Sacramento, California 95814
13   Telephone: (916) 341-8186
     Facsimile: (916) 341-8395
14   Email: robert.pratt@legislativecounsel.ca.gov
15   Attorneys for Defendant Richard Pan
16
17
                          UNITED STATES DISTRICT COURT
18
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
19
20
     A. SUZANNE RUMMEL, an                           No. 2:18-cv-02067 TLN DB
21
     individual,
22                                                   STIPULATION AND ORDER
23
                       Plaintiff,

24              v.
25
     RICHARD PAN, California State
26   Senator,
27
                        Defendant.
28
 1                                JOINT RULE 26(f) REPORT
 2   The following counsel and parties participated in the Rule 26(f) conference:
 3         1. Counsel of record for Plaintiff, SUZANNE RUMMEL (“Plaintiff”), Marian A.
 4   Tone, LAW OFFICES OF MARIAN A. TONE.
 5         2. Counsel of record for Defendant, RICHARD PAN, California State Senator
 6   (“Defendant”), Fredric D. Woocher and Dale K. Larson, STRUMWASSER &
 7   WOOCHER LLP.
 8         3. The Rule 26(f) Conference was held on October 17, 2018. The parties submit
 9   this Report to the Court summarizing the matters discussed and agreed upon and
10   summarizing the respective positions of the parties on matters as to which agreement has
11   not been reached.
12   I. STATEMENT OF THE CASE
13         Plaintiff’s Contentions
14         This action arises out of the claims of Plaintiff that Senator Richard Pan has
15   violated her First Amendment rights by blocking her from his Twitter account, which
16   she alleges is a public forum. Plaintiff has petitioned the Court to (i) declare that Senator
17   Pan’s blocking of Plaintiff from the https://twitter.com/DrPanMD site violates the First
18   Amendment; (ii) order that Senator Pan restore Plaintiff’s access to this important public
19   forum; (iii) award damages, fees and costs to Plaintiff pursuant to 42 U.S.C. § 1983; and
20   (iv) provide further relief as is necessary or proper.
21         Defendant’s Contentions
22         Senator Dr. Richard Pan denies that his Twitter account, which he claims is a
23   personal account on a private social media website, is a public forum and denies that he
24   has violated Plaintiff’s First Amendment rights by “blocking” her from spreading what
25   he alleges to be misinformation on said account. In addition, Defendant claims various
26   defenses and immunities apply to Plaintiff’s claim under 42 U.S.C. § 1983.
27
28



                                                     2
 1   II.   RULE 26(f) REPORT
 2   A.    Rule 26(f)(2): Settlement Prospects
 3         The parties have engaged in substantive discussions on prior occasions seeking to
 4   settle the claims and defenses in this action, but have been unable to do so. The parties
 5   have not reached agreement on the issue of mediation at this time.
 6   B.    Rule 26(f)(3): Discovery Plan
 7   1.    Rule 26(f)(3)(A): Changes in Timing, Form or Requirement for Initial
 8         Disclosures
 9         No changes to the requirements for the Initial Disclosures are requested.
10   2.    Rule 26(f)(3)(B): Discovery Subjects and Timing
11         Plaintiff and Defendant plan to conduct written fact discovery, as well as
12   depositions of percipient witnesses and depositions pursuant to Federal Rules of Civil
13   Procedure rule 30(b)(6), to determine: facts related to and arising from the parties’
14   respective participation in the matters alleged in the pleading; facts related to and arising
15   from the respective liability of the parties; facts related to and arising from affirmative
16   defenses; and any other factual issues that might arise that are necessary to support a
17   party's claims. The parties anticipate deposing any expert(s) named, to determine the
18   opinions of the expert(s) with regard to the matters on which they are designated to
19   testify. The parties agree that discovery is needed concerning the use of both parties’
20   social media accounts relative to the issues in this case.
21         The parties propose that all non-expert discovery, including written fact discovery
22   and depositions, should be completed not later than two hundred forty (240) days from
23   the date upon which the last answer may be filed with the Court pursuant to the Federal
24   Rules of Civil Procedure, consistent with the Court’s July 30, 2018 Initial Pretrial
25   Scheduling Order. No party contends that discovery should be conducted in phases or
26   be limited or focused on particular issues.
27
28



                                                     3
 1   3.    Rule 26(f)(3)(C): Electronically Stored Information
 2         Disclosure or discovery of electronically stored information (ESI) shall be
 3   handled as follows:
 4         The parties agree to produce ESI in its native format, including all metadata, or in
 5   optical character recognized (also known as “OCR”-ed) portable document format
 6   (PDF). If a party chooses to provide ESI in its native format, the party shall produce a
 7   place-holder PDF image containing the bates number for the native file.
 8         A party that has ESI in native format that includes metadata, but chooses to
 9   produce ESI in PDF format must also preserve the document in its native format,
10   including all metadata.
11         The parties agree that a party receiving ESI in PDF format may subsequently
12   request a copy of that ESI in its native format. The cost for the production of any
13   supplemental native files (where a PDF file has already been produced) shall be borne
14   by the requesting party. The parties further agree that the receiving party does not waive
15   its right to request a supplemental native file where a PDF has already been produced. If
16   a dispute arises over the production of native format files and such dispute cannot be
17   resolved by the parties through a meet-and-confer process, the requesting party may
18   make a motion to compel production of the native format files.
19   4.    Rule 26(f)(3)(D): Claims of Privilege or Protection of Trial Preparation
20         Materials
21         The parties agree to use the procedures set forth in Federal Rules of Civil
22   Procedure rule 26(b)(5) regarding any claims of privilege or protecting materials
23   asserted as being for trial-preparation. In order to facilitate efficient discovery in this
24   matter, the parties jointly ask the court to enter the Fed. R. Evid. 502(d) Order, which is
25   attached hereto as Exhibit A.
26   5.    Rule 26(f)(3)(E): Limitations on Discovery
27         No party contends that any changes need to be made to the limitations on
28   discovery imposed by the Federal Rules or by the Local Rules of the District Court.


                                                    4
 1   6.    Rule 26(f)(3)(F): Other Orders
 2         No party contends that the Court should issue any other orders not discussed
 3   herein under Rule 26(c) or Rule 16(b).
 4   C.    Local Rules
 5         No party contends that any changes should be made to any limitations on
 6   discovery imposed by the local rules.
 7
 8
 9   DATED:     October 31, 2018              Marian Adams Tone
                                              LAW OFFICE OF MARIAN A. TONE
10
11                                            By /s/ Marian A. Tone
                                                 Marian A. Tone, SBN 149375
12
13                                            Attorney for Plaintiff A. Suzanne Rummel
14
15
     DATED:     October 31, 2018              Fredric D. Woocher
                                              Michael J. Strumwasser
16                                            Dale K. Larson
17                                            STRUMWASSER & WOOCHER LLP
18                                            Robert A. Pratt
19                                            Kathryn W. Londenberg
                                              OFFICE OF LEGISLATIVE COUNSEL
20
21
22                                            By /s/ Fredric D. Woocher
                                                   Fredric D. Woocher
23
24                                            Attorneys for Defendant Richard Pan
25
26
27
28



                                                    5
 1                                                     ORDER
 2           This matter coming before the Court with the parties’ Joint Rule 26(f) Report,
 3   and it appearing to the Court that entry of this Rule 502(d) Order will limit the
 4   expenditure of time and resources by the Court and the parties related to discovery in
 5   this matter, and for good cause shown;
 6           It is hereby ORDERED that:
 7       1. The production of privileged or work-product protected documents,
 8           electronically store information (“ESI”) or information, whether inadvertent or
 9           otherwise, is not a waiver of the privilege or protection from discovery in this
10           case or in any other federal or state proceeding. This Order shall be interpreted
11           to provide the maximum protection allowed by Federal Rules of Evidence rule
12           502(d).
13       2. Nothing contained herein is intended to or shall serve to limit a party’s right to
14           conduct a review of documents, ESI or information (including metadata) for
15           relevance, responsiveness and/or segregation of privileged and/or protected
16           information before production.
17   Dated: November 27, 2018
18
19
20
21
22   DLB:6
     DB\orders\orders.civil\rummerl2067.stip.502.ord
23
24
25
26
27
28



                                                          7
